       Case 1:14-cv-00913-LTS-OTW Document 120 Filed 02/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
SADIS & GOLDBERG, LLP,
                                                                 :
                                      Plaintiff,                 :   14-CV- 0913 (LTS)(OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
SUMANTA BANERJEE,                                                :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         For the reasons stated on the record at the conference held on February 6, 2019, it is

hereby ORDERED THAT:

              1. Jennifer M. Cabrera’s motion to withdraw (ECF 110) is GRANTED. Jennifer M.

                   Cabrera and Cabrera Cammarota PLLC are withdrawn as counsel of record for

                   Defendant Sumanta Banerjee. Jennifer M. Cabrera shall no longer receive

                   electronic notices from the Court’s CM/ECF system in this proceeding.

              2. Defendant Banerjee is directed to immediately provide his attorney with the

                   identity and contact information for the trust and trustee in India referred to in

                   Defendant’s letter dated January 29, 2019 (ECF 118 at 3-4). By February 11,

                   2019, Defendant’s counsel shall provide Plaintiff with such information.

              3. By February 12, 2019, Mrs. Banerjee, also represented by Defendant’s counsel,

                   shall produce the documents requested in the third-party subpoena.

              4. Defendant Banerjee shall be deposed on February 14, 2019.
      Case 1:14-cv-00913-LTS-OTW Document 120 Filed 02/06/19 Page 2 of 2



       The Court will hold a status conference on March 6, 2019 at 3:00 p.m. The parties shall

file a joint status letter on the status of discovery by February 27, 2019.


       SO ORDERED.



                                                            d/ Ona T. Wang
Dated: New York, New York                                 Ona T. Wang
       February 6, 2019                                   United States Magistrate Judge
